Exhibit 10.2

 



[ntn_logo.jpg]

 

 

May 6, 2014

William Thomas



 

 

 

Re: Offer of Employment


Dear Bill:


NTN Buzztime, Inc. ("Buzztime") is pleased to offer you the position of Senior
Vice President of Marketing, reporting to Bob Cooney, Chief Operating Officer.
Your anticipated start date will be Monday, May 12, 2014. This offer and your
employment relationship will be subject to the terms and conditions of this
letter.

Your initial salary will be $7,692.31 per pay period ($200,000.00 annualized),
less applicable withholdings, paid bi-weekly in accordance with Buzztime's
normal payroll practices. Future adjustments in compensation, if any, will be
made by Buzztime in its sole and absolute discretion. This position is exempt
therefore you will not receive overtime pay if you work more than (8) hours in a
workday or (40) hours in a workweek.

 

You will be eligible to participate in a Personal Incentive Plan ("the Incentive
Plan") subject to Buzztime’s Board of Directors’ approval. The intention of the
Incentive Plan is to motivate you to focus on and maximize your efforts to
achieve Buzztime's corporate goals.

Also, subject to Buzztime's Board of Directors' approval, you will be granted
non-qualified stock options (to the fullest extent allowed under current legal
limitations) to purchase 200,000 shares of Buzztime's common stock in accordance
with the NTN Buzztime, Inc. 2010 Employee Stock Option Plan (the "Plan") and
related option documents. Notwithstanding any terms of the Plan to the contrary,
your stock options will be priced at the closing price on the date you commence
employment with the company, subject to Board approval. On the first anniversary
of employment, 25% of the total number of shares of common stock will vest and
the remaining 75% of the total number of shares shall become vested in 36
substantially equal monthly installments thereafter.

 

Between your start date of May, 2014 and estimated permanent relocation in July,
2014, your Supervisor and you will agree upon a commuting schedule and Buzztime
will cover the agreed upon expenses (round trip flights to Buzztime, hotel
accommodations, meals and car rental for one person) according to our Expense
Guidelines and upon approval.  Your travel will be booked through our Human
Resources department.  You will be given an allowance of $16,000 for the
physical move of your household goods and cars to San Diego. Buzztime will pay
the vendors directly. Within your first week of employment, you will be given a
one-time, lump sum payment of $10,000 to cover any miscellaneous travel
expenses.

 

 

 

 

2231 rutherford rd. suite 200               carlsbad, ca
92008               760.438.7400               buzztime.com



 

 

 

[ntn_logo.jpg]

 

 

Portions or possibly all of the payment may be subject to withholding taxes such
as federal, state and local income or other taxes as may be required pursuant to
any applicable law or regulation.  Buzztime recommends you consult a
professional for further advice and instruction regarding taxation of employment
relocation.

 

You will also be eligible for all benefits available to other full-time Buzztime
employees, in accordance with Buzztime's benefit plan documents. Such benefits
include participation in Buzztime's medical, dental, vision, life and other
group insurance programs on the first of the month following your hire date and
participation in Buzztime's 401(k) Program with enrollment occurring quarterly
on 1/1, 4/1, 7/1 and 10/1. Buzztime reserves the right to change or eliminate
these benefits on a prospective basis at any time.

If you accept our offer, your employment with Buzztime will be "at-will." This
means your employment is not for any specific period of time and can be
terminated by you at any time for any reason. Likewise, Buzztime may terminate
the employment relationship at any time, with or without cause or advance
notice. In addition, Buzztime reserves the right to modify your position, duties
or reporting relationship to meet business needs and impose appropriate
discipline. Any change to the at-will employment relationship must be by a
specific, written agreement signed by you and Buzztime's Chief Executive
Officer.

 

While your accepted employment is at-will, you will receive continuation of your
then current base salary for a period of 3 (three) months in the event of
termination without “Cause” or for “Good Reason” during the first year of your
employment. For clarity, should any termination occur after the first
anniversary of employment, no severance payment shall be due to you.

 

·As used herein, “Cause” shall mean, as reasonably determined by the Board,



oany act of personal dishonesty by you in connection with your responsibilities
as an employee of the Company which is intended to result in substantial
personal enrichment or is reasonably likely to result in harm to the Company,

oyou commit any act of fraud, embezzlement, dishonesty or other willful
misconduct or you are convicted of a felony, which the Board reasonably believes
has had or will have a detrimental effect on the Company’s reputation or
business,

oa willful act by you which constitutes misconduct and is materially injurious
to the Company,

ocontinued willful violations by you of your obligations to the Company after
there has been delivered to you a written demand for performance from the
Company which describes the basis for the Company’s belief that you have
willfully violated your obligations to the Company.

 

 

 

 

2231 rutherford rd. suite 200               carlsbad, ca
92008               760.438.7400               buzztime.com



 

 

 

[ntn_logo.jpg]

 

 

·As used herein, “Good Reason” shall mean the occurrence of any of the following
events, without your consent:

oResignation by you within 30 days of a material diminution in your
responsibilities and duties or a substantial change in the core business of
Buzztime instituted by a CEO not holding that position on the date of this offer
letter (Good Reason shall not include a change in title or in reporting lines or
the reassignment following a change of control to a position substantially
similar to the position held prior to the change of control ); and

oA material reduction in your then-current base salary, other than as part of
reductions in compensation of other similarly situated employees.

 

This offer is contingent upon the following:

- Signing Buzztime's Ethics Policy (See enclosed);

- Compliance with federal I-9 requirements (please bring suitable documentation
with you on your first day of work verifying your identity and legal
authorization to work in the United States);

- Satisfactory completion of a background investigation to include criminal,
credit, education verification and reference checks;


- Signing Buzztime's Arbitration Agreement;

This letter, including the enclosed Ethics Policy, constitutes the entire
agreement between you and Buzztime relating to this subject matter and
supersedes all prior or contemporaneous agreements, understandings, negotiations
or representations, whether oral or written, express or implied, on this
subject. This letter may not be modified or amended except by a specific,
written agreement signed by you and Buzztime's Chief Executive Officer.

This offer will expire on May 9, 2014. To indicate your acceptance of Buzztime's
offer on the terms and conditions set forth in this letter, please sign and date
this letter in the space provided below.


We hope your employment with Buzztime will prove mutually rewarding, and I look
forward to having you join us.

Sincerely,
Bob Cooney
Chief Operating Officer

 

 

 

 

2231 rutherford rd. suite 200               carlsbad, ca
92008               760.438.7400               buzztime.com



 

 

 

[ntn_logo.jpg]

 


I have read this offer letter in its entirety and agree to the terms and
conditions of employment. I understand and agree that my employment with
Buzztime is at-will, which means either you or Buzztime may terminate the
employment relationship at any time with or without cause or advance notice.


 



May 6, 2014     /s/ William Thomas   Date     William Thomas  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2231 rutherford rd. suite 200               carlsbad, ca
92008               760.438.7400               buzztime.com



 

 